Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 12/12/2022.
Claims 1-4 have been amended.
Claim 26 has been added.
Claims 1-4, 10, 15-16, 18, 22, 24-26 are pending in the instant application.
Claims 16 and 18 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 15, 22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEELE et al (US 5,200,191) in view of SCHOENHARD (US 2014/0186437) and WITTWER et al (US 4,539,060).
STEELE teaches a stress relieving step for treating soft gelatin capsule comprised of increasing/”heightened” temperature and humidity (see abstract) comprised of: heat drying a softgel capsule at 32-43°C (see claim 1), wherein during the stress relieving step (see abstract), the “dry” capsules are subjected to heighted humidity and heating step (see abstract; col. 3, line 10-15; Note, it’s obvious that this temperature is below the melting temperature or else the capsules would be melted/destroyed). Additional disclosures include: typical well-known gelatin shell formulations include basic ingredients, such as gelatin, and a plasticizer, such as glycerin, and is well-known to one skilled in the art (see col. 1, line 34-40), such as 15% to 47% ratio (see col. 3, line 30-35), which is a 0.32 ratio, which would have glass transition temperature below room temperature (see Applicant’s Figure 5 for 0.3 ratio); prior art typically heat dried at less than 35°C in hollow drums (see col. 1, line 60-68), such as 21-24°C (see col. 3, line 64) to become “dry” capsules (see col. 3, line 10-11) and the typical drying time is 16-24 hours (see col. 2, lie 26) and is performed at 20-40% humidity (see col. 3, line 65); these “dry” capsule are further stress relived by heating at 35C and 45% relative humidity (see col. 5, line 5), which is above the glass transition temperature for 0.3 ratio of glycerin to gelatin (see Applicant’s Figure 5) and is below the melting temperature for 0.3 ratio of glycerin to gelatin (see Applicant’s Figure 4) for 20 hours (see col. 5, line 6), wherein the stress relieving step is at least 1 hour or about 1-75 hours (see col. 5, line 57-60); it is possible to stress relieve the capsules at a temperature above 43°C, wherein the temperature should not be so high such that the capsules would melt (see col. 5, line 24-28) and relative humidity at 40-45% (see col. 5, line 41), thus, it’s obvious to optimize humidity/duration and temperature as close to the melting point, but not at or over the melting point, which would include glass transition temperatures (which are below melting temperature) , to improve stress relieve of the capsule; the stress relieving step can be accomplished in the continuum of the drying step (see col. 4, line 20-25) and after the encapsulation of the soft gels (see col. 3, line 58-60), which reads on closing of the capsule shell; typical hygroscopic medicated fill (see col. 3, line 40). 
	STEELE does not teach treating another type of gelatin capsule, such as hard gelatin capsule, wherein hard capsule has less plasticizer. Note, higher amount of plasticizer makes the gelatin capsule soft.
	SCHOENHARD teaches the prior art had known of gelatin capsules, such as soft and hard gelatin capsules (see [018]). Additional disclosures include: hard gelatin capsule is often a two-piece (cap and body) capsule (see [0018]).
	WITTWER teaches telescopically joined, hard shell gelatin capsules have an overlap cap side wall over the body side wall which impedes gripping and withdrawal of the body, thereby making separation difficult (see col. 1, line 34-37), which reads on lcoking mechanism of the hard capsule shell by interference fit. Thus, it would have obvious to include a locking mechanism to prevent separation of the cap and body.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate STEELE’s method of increasing heat and humidity to treat the whole hard gelatin capsules, which has overlap locking mechanism. The person of ordinary skill in the art would have been motivated to make those modifications, because it could improve the stress capability of the whole gelatin capsule, and reasonably would have expected success because both types of capsules are made of gelatin.
The references do not specifically teach range of heating temperature, humidity, or adding the ingredients in the amounts claimed by Applicant.  The range of heating temperature, humidity, and amount of a specific ingredient in a heat/humidity treated capsule composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal heating temperature, humidity, and amount of each ingredient to add, such as increasing the heat/humidity as high as possible to increase stress relief, but not increasing too high that it would melt the gelatin capsule, in order to best achieve the desired results, such as improving the stress capability of the capsules.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s hardness and impact tests were conducted only on soft capsules (see Example 1; Figure 7).

Response to Arguments
	Applicant argues that the Examiner concludes that the teaching of Steele would make it obvious to optimize the temperature to be close to but below the melt temperature of the capsule shell. This is based on a single statement in Steele that the temperature could be above 43°C, but it ignores the teaching that the preferred temperature is 38°C (below the maximum temperature of 43°C that is stated). Therefore, based on the explicit disclosure of Steele, the optimized maximum temperature is 38°C. Accordingly, the Examiner's conclusion regarding the result of optimization is not correct as it is in direct contradiction to the preferred, explicitly stated temperature of Steele, which is the optimized temperature of Steele. Further, nothing in Steele suggests that this preferred temperature should be changed with changes in a material's properties due to plasticizer ratio, or humidity. Without agreeing with the Examiner's reasoning, claim 1 has been amended to specifically call out that the heating temperature is from 2 - 10°C below the melt temperature of the capsules, which further distinguishes the present invention from the Steele and Schoenhard methods. Hard and soft capsules do not merely differ in the ratio of glycerin to gelatin. Rather, this difference in the ratio of glycerin to gelatin is well understood in the art to have a significant impact on the properties of the materials and the resultant capsules made therefrom, which is reflected, for example, in the naming of the products "hard" versus "soft" capsules. As described in Schoenhard cited by the Examiner, the processes and resulting products are completely different when the ratio for a "hard" capsule is used than when the ratio for a "soft" capsule is used.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been customary for an artisan of ordinary skill to determine the optimal heating temperature, humidity, and amount of each ingredient to add, such as increasing the heat/humidity as high as possible to increase stress relief, but not increasing too high that it would melt the gelatin capsule, in order to best achieve the desired results, such as improving the stress capability of the capsules.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention. Note, SHOENHARD is a secondary reference to show that that prior art had known of other gelatin capsules, such hard gelatin capsule which uses less plasticizers than soft gelatin capsules. 
	Applicant argues that further information regarding the differences in failures in hard and soft capsules can be found in the following references: Pulper, D., Downey, D., and Wang, H., Evaluation of capsule cracking with hygroscopic fills: An alternative view. Tablets & Capsules 2009, 6, 40-44. and Pulper, D., Downey, D., and Wang, H. Influence of Mechanical Stress on the Formation of Cracks in TwoPiece Capsules. Tablets & Capsules 2010, 8, 8-15. Both of these references are being submitted with this response. Based on the above differences, it would not have been obvious to apply the method of Steele, which is specifically addressed to soft capsules, to a hard capsule shell with a reasonable expectation that the method would necessarily reduce the stress risers of a hard capsules, especially because such stress risers are not even present in soft capsules. This is further evidenced by the fact that the parameters of Steele exclude the values that would be necessary for use on a hard capsule shell. As such, there is nothing in any of the cited references that would suggest to a person of ordinary skill in the art that the parameters of Steele, which, as the Examiner peculates, could be "optimized" to be above the glass transition temperature and below the melt temperature, to provide a beneficial effect on hard capsules. Such "optimization" requires a stated purpose in the cited prior art and thus would not occur as the Examiner suggests, based on the stated purpose of Steele, which is to remove physical shape defects in soft capsule shells. Specifically, Steele deals with cosmetic defects, i.e., dimpling and bubbles in softgels. The dimpling and bubbles in softgels are a consequence of reduced pressure on the inside of the capsule resulting from decreased volume of the fill material as it cools, or as fill material components evaporate from the shell creating a volume decrease. Steele's invention is primarily aimed at reshaping the capsule and would not have a similar effect on hard shells even with an increase in temperature. Therefore, since a similar effect to that taught by Steele would not be possible on hard capsules, there is clearly no motivation for one of ordinary skill in the art to apply a significantly modified version of the method of Steele to a hard capsule shell, as would be required to arrive at the present invention. The following version of Fig. 4, which was also provided in the response to the first office action, has been further modified to illustrate the lowest possible heating temperatures for the hard capsule shells with P/G ratios of 0.0 and 0.1. The range of dependent claim 2 recites that the portion of the capsule shell is heated from 2°C - 10°C below the melt temperature of the capsule shell. The glass transition temperature and melt temperature of capsules increases as the relative humidity decreases. Steele et al. and Schoenhard et al. carry out their heating step at a relative humidity range of from about 35% to about 60% but teach that the heating step should be carried out at a temperature of from 32 °C to no greater than 43 °C. See col. 5, lines 37 - 41 of Steele et al.
The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been customary for an artisan of ordinary skill to determine the optimal heating temperature, humidity, and amount of each ingredient to add, such as increasing the heat/humidity as high as possible to increase stress relief, but not increasing too high that it would melt the gelatin capsule, in order to best achieve the desired results, such as improving the stress capability of the capsules.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618